—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed April 20, 1998, which ruled that Louis Lasky Memorial Medical & Dental Centers was liable for unemployment insurance contributions based on remuneration paid to claimant and those similarly situated.
Louis Lasky Memorial Medical & Dental Centers (hereinafter the Center), a union welfare-funded operated medical facility, challenges the decisions of the Unemployment Insurance Appeal Board which assessed it additional unemployment insurance contributions upon a finding that claimant and other similarly situated physicians are employees rather than independent contractors. We affirm. The record discloses that the Center obtained physicians through advertisements or by word-of-mouth. A physician was scheduled based upon his availability and would call in if he or she was unable to appear as scheduled. All services were provided at the Center, which furnished the medical equipment and supplies, prescription pads, office space and furniture, as well as the support staff who scheduled patient appointments and maintained all of the patients’ files. Physicians were required to sign in and out, and were paid a negotiated hourly rate regardless of the number of patients seen. As with claimant, the Center could terminate a physician’s services as a result of patient complaints. Under these circumstances, there is substantial evidence to support the Board’s conclusion that the Center exercised sufficient overall control to establish an employer-employee relationship (see, Matter of Seneca Nation of Indians [Sweeney], 247 AD2d 732; Matter of South Shore Med. Servs. [Hudacs], 183 AD2d 1093, 1094; Matter of Niagara Emergency Physician’s Group, 174 AD2d 911; Matter of Stat Servs. [Hartnett], 148 AD2d 903).
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decisions are affirmed, without costs.